Title: From George Washington to Major General Horatio Gates, 19 May 1777
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Morris Town 19th May 1777

I have just recd yours of the 13th which is in a great measure answered by one which I wrote to you on the 15th But I cannot help taking notice of some expressions in your letter, which appear to me like an imputation of partiality in favr of this Army, to the disadvantage and inconvenience of the Northern. Can you suppose, if there had been an ample supply of Tents for the whole Army, that I would have hesitated one moment in complying with your demand. I told Major Troop exactly what I repeated in mine of the 15th “that, on account of our loss at Danbury, there would be a scarcity of Tents—that our Army would be a moving one, and that consequently nothing but Tents could serve our turn, and that therefore, as there was the greatest probability of your being stationary, you should endeavour to cover your Troops with Barracks and Huts.” Certainly this was not a refusal

of Tents, but a request that you should, under our contracted Situation, make every shift in your Power to do without them, or at least with as few as possible.
The Northern Army is, and ever has been, as much the object of my Care and Attention as the one immediately under my command, and I cannot recollect, that I ever omitted complying with the Requests, or supplying the Wants of the Commander in that department, when it lay in my power. As the Returns of military Stores of all kinds come before me, and as the direction & distribution of them is intrusted to me by Congress, I have endeavoured to apply them in such manner, as would render most effectual Service to the public Cause, without suffering partiality for either department to have the least influence upon me.
I will make particular enquiry of the Qr Master General of what his prospects and expectations are as to the Article of Tents, and if, as I said before, there appears a sufficiency for the whole Army, you shall most willingly have your share. But if there is not, surely that Army, whose Movement is uncertain, must give up its claim for the present, to that, which must inevitably take the Feild the Moment the Weather will admit, and must continue in it the whole Campaign. I am Sir Yr most obt Servt

Go: Washington

